IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

WILLIE A. JACKSON,

               Appellant,

 v.                                                      Case No. 5D16-450

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed June 24, 2016

3.800 Appeal from the Circuit
Court for Brevard County,
Jeffrey F. Mahl, Judge.

James S. Purdy, Public Defender, and
Alexandra   K. Galvin, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

         The decision of the lower court is affirmed without prejudice to Appellant seeking

relief pursuant to Rule 3.850. See Ruff v. State, 840 So. 2d 1145, 1147 (Fla. 5th DCA

2003).

         AFFIRMED.

SAWAYA, WALLIS and EDWARDS, JJ., concur.